DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 5,457,591) in view of Huang et al. (US 2019/0246014) and Vong et al. (US 6,209,011).
Regarding Claim 1, Mock discloses a system (Sole Figure) comprising: 
a sensing circuit configured to couple to a power receiving device (circuitry excluding power source 11, rectifier 15 and the power receiving device/load 13), the sensing circuit including: 
an ammeter circuit (comprising 19, 25, 26) configured to monitor a supply current drawn specifically by the power receiving device (); and 
a hardware trigger circuit (comprising 49, 41, 47, 45, 65, 43) configured to receive a supply current monitoring signal from the ammeter circuit (signal output from 230 to 250), to detect when the supply current monitoring signal indicates the supply current drawn exceeds a threshold supply current level (Column 2, lines 15-18) and, in response to detection of the supply current exceeding the threshold supply current level, to provide a notification signal (signal output from 49); and
an indicator circuit (comprising 55) configured to receive the notification signal and, in response to receiving the notification signal, to provide a user-perceptible indication (optical signal output from 55), the indicator circuit immune to control by any other element/circuit of the system (55 controlled by only 49).  
Mock does not disclose the system an information handling system and the power receiving device being a webcam, detection of the information handling system is set to privacy mode being an additional criteria to provide the notification signal, and the indicator circuit immune to control by a processor of the information handling system.

Vong discloses an information handling system (30, Figure 3) comprising a power source (comprising 70, Figure 3) and power receiving devices (comprising 62, 28, 32, Figure 3) and an indicator circuit configured to receive a notification signal (comprising 74, 72, 40 receiving input from notification manager 68, Figure 3, Column 5, lines 24-26), wherein the indicator circuit is immune to control by a processor (comprising 60, Figure 3) of the information handling system after it is turned on/activated (Column 2, lines 31-35, Column 5, lines 24-32, “The H/PC 20 is also shown with three types of external notification mechanisms: an LED 40, a vibration device 72, and an audio generator 74.  These devices are directly coupled to the power supply 70 so that when activated, they remain on for a duration dictated by the notification mechanism even though the H/PC processor and other components might shut down to conserve battery power.  The LED 40 preferably remains on indefinitely until the user takes action. ….).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensing circuit of Mock to monitor current drawn by a webcam in an information handling system with privacy setting/mode arrangement such as taught by Huang to protect the system component/webcam from hackers and to prevent user’s privacy exposure (see Huang, Paragraphs 3-5), and to include detection of privacy mode to send notification signal, and to configure the 
Regarding Claim 2, in the combination, Mock discloses the system of Claim 1, wherein the sensing circuit includes a first input terminal (input terminal coupled to 21), a first output terminal (output terminal coupled to load 13), and a second output terminal (output terminal coupled to 41), the first input terminal coupled to a power supply (21 coupled to power source 11), the first output terminal coupled to the power receiving device (load, 13), and the second output terminal coupled to the indicator circuit (output terminals/s from 35 coupled to the indicator circuit via the trigger circuit).
Regarding Claim 4, in the combination, Mock discloses the system of Claim 1, wherein the ammeter circuit includes a first resistor (comprising sensing resistor 19) and a power receiving device supply current sense circuit (comprising 27, 31, 35), wherein the power receiving device supply current sense circuit is configured to sense a voltage drop across the resistor (Column 2, lines 15-18, “….”), and wherein an output of the power receiving device supply current sense circuit is coupled to the hardware trigger circuit (output across 39 to 41).
Regarding Claim 5, in the combination, Mock discloses the system of Claim 4, wherein the ammeter circuit includes a second resistor (comprising 39), and wherein the output of the ammeter circuit is coupled to a first terminal end of the second resistor (output of 39 coupled to the first terminal of 19 via 35, 31, 29), and wherein a second terminal end of the second resistor is coupled to a second voltage supply (second terminal of 39 coupled to ground voltage supply).
Claim 6, in the combination, Mock discloses the system of claim 1, wherein the hardware trigger circuit comprises a Schmitt trigger circuit (49 is a Schmitt trigger circuit).
Regarding Claim 7, in the combination, Mock discloses the system of Claim 1, wherein the notification signal causes the indicator circuit to enable a light emitting diode to emit a visual output (55 is an LED emitting light output).
Regarding Claim 8, combination of Mock, Huang and Vong discloses the information handling system of Claim 1, wherein the notification signal causes the indicator circuit to enable an indicator (Mock, LED 55, Vong, Figure 3, LED 40, vibration device 72, audio generator 74) selected from a group consisting of: a speaker to output an audible sound (Vong, Figure 3, Audio generator 74); a haptic device to shake, pulse, or vibrate (Vong, Figure 3, vibration device 72); and both the speaker and the haptic device (Vong, Figure 3, Audio generator 74 and vibration device 72).
Regarding Claim 9, in the combination, Mock discloses the information handling system of Claim 1, wherein the notification signal causes the indicator circuit to actuate a switch (comprising 57, 59), and Huang discloses the webcam having a mechanical shutter/sliding cover to open a sliding mechanism when the webcam is in active state and to close when the webcam is idle (Paragraph 5). Combination of Mock, Huang and Vong does not specifically disclose the notification signal causes the indicator circuit to actuate a mechanical shutter to open a slider mechanism based on the webcam having an active state, and to close the slider mechanism based on the webcam having an idle state. 

Regarding Claim 10, Mock discloses the system of Claim 1, wherein the hardware trigger circuit includes: a voltage reference (comprising 51); and a Schmitt trigger comparator circuit (comprising 49), wherein an input of the Schmitt trigger comparator circuit is connected to a reference voltage output of the voltage reference (input from 51 via 65, 43 to the input of 49).
Claims 12-13 combined basically recite a method corresponding to the information handling system of Claim 1.  Therefore, Claims 12-13 are rejected at least for the same reasons as for Claim 1. 
Claim 14 basically recites a method corresponding to the information handling system of Claim 7.  Therefore, Claim 14 is rejected at least for the same reasons as for Claim 1.
Claims 15-16 basically recite a method corresponding to the speaker and haptic device respectively of the information handling system of Claim 8.  Therefore, Claims 15-16 are rejected at least for the same reasons as for Claim 8.
Claim 17 basically recites a method corresponding to the information handling system of Claim 9.  Therefore, Claim 17 is rejected at least for the same reasons as for Claim 9.
Claim 18 basically broadly recites, without specifically reciting the Schmitt trigger, a method corresponding to the information handling system of Claim 10.  Therefore, Claim 18 is rejected at least for the same reasons as for Claim 10.
Claim 19 basically broadly recites a method corresponding to the information handling system of Claims 7-9.  Therefore, Claim 19 is rejected at least for the same reasons as for Claims 7-9.
Claim 21 basically recites the combined limitations of Claim 1 and Claim 8.  Therefore Claim 21 is rejected at least for the same reasons as for Claim 1 and 8 combined. 
Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (US 5,457,591) in view of Huang et al. (US 2019/0246014), Vong et al. (US 6,209,011) and Kamatani et al. (US 2009/0033756).
Regarding Claim 11, Mock discloses the system of Claim 1, wherein the notification signal causes the indicator circuit to actuate a light source (indicator circuit comprising light emitting diode, 55 of Mock, 40 in Figure 3 of Vong, being activated).  Combination of Mock, Huang and Vong does not disclose the light source being activated to saturate a dynamic range of an image sensor of the webcam.  Kamatani discloses imaging preventing apparatus and method (Figures 2A, 2B) comprising image preventing operation that includes saturating a dynamic range of an image sensor of an imaging apparatus/camera (Paragraphs 74-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the combination, an image preventing operation as taught by Kamatani, to prevent unauthorized imaging by a hacker, to safeguard the privacy of the user.  
Claim 20 basically recites a method corresponding to the information handling system of Claim 11.  Therefore, Claim 20 is rejected at least for the same reasons as for Claim 11.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive and/or rendered moot in view of current rejection addressing the new limitations in the amendments.
In response to applicant's argument that none of the references, Mock, Huang, and Vong in combination to reject the claims under 35 U.S.C. 103, discloses the features of amended claims 1, 12 and 21, examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner further respectfully notes that the secondary reference Huang has the teaching of a sliding cover to set a privacy mode or normal operation mode (Paragraphs 3-4, 9).
Regarding Applicant’s arguments toward dependent claims, please see the response to arguments toward Claims 1, 12 and 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/23/2021